Citation Nr: 1004580	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J. J-O, and Dr. J. J.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968, 
including a tour of duty in Vietnam from December 1966 to 
December 1967.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating 
determination which denied the claim of service connection 
for PTSD on the basis that new and material evidence had not 
been received.  The Veteran perfected this issue and the 
Board, in an August 2000 decision, found that new and 
material evidence had been received and reopened the 
previously denied claim.  The Board remanded this matter for 
further development at that time.  This matter was again 
remanded by the Board in July 2003 and February 2006. 

In July 2009, the Board once again remanded this matter for 
additional development, to include a VA examination.  

The Board notes that the RO certified to the Board the issue 
of entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has 
recharacterized the claim to include a broader psychiatric 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At the time of its July 2009 remand, the Board noted that 
the records associated with the claims folder in conjunction 
with an October 2004 memorandum demonstrated that the 
Veteran was in all likelihood exposed to incoming mortar 
fire while stationed at Camp Holloway based upon the 
Operational Reports and the history provided by members of 
other units with regard to incoming mortar attacks.  The 
Board observed that receiving enemy fire could constitute 
being in combat.  As such, at least one of the Veteran's 
claimed stressors could be corroborated.  

The Board requested that the Veteran be afforded a VA 
examination to determine whether he met the criteria for a 
diagnosis of PTSD related to in service combat stressors.  
In determining whether the Veteran met the criteria for 
PTSD, the examiner was to note that the only verified 
stressor was the Veteran's exposure to incoming enemy fire 
while stationed at Camp Holloway.  Complete detailed 
rationale was requested for any opinion that was rendered.  

The Veteran was afforded the requested VA examination in 
August 2009.  The examiner indicated that the claims folder 
was available and that he had reviewed the claims folder.  
Following examination, the Board notes that the examiner 
provided the following answers:  Does the Veteran meet the 
DSM-IV stressor criteria: yes.  Does the Veteran meet the 
DSM IV criteria for a diagnosis of PTSD: No; Axis I 
diagnosis of depressive disorder, NOS, nicotine dependence.  
If any additional disorders have been diagnosed explanation 
of how the symptoms are related to or part of each mental 
disorder:  Both conditions are separate entities with 
different pathophysiological mechanisms.  In response the 
question of whether a medical opinion was requested, the 
examiner stated "no".  

The examiner was requested to provide detailed rationale for 
each opinion that was rendered.  Such rationale was not 
provided.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board were not complied 
with, the Board erred as a matter of law when it failed to 
ensure compliance.  

The Board further observes that in a section marked "PTSD 
Symptoms" the August 2009 examiner indicated that the 
Veteran had recurrent distressing dreams of the event and 
had difficulty falling asleep but then stated that he had no 
symptoms.  These statements appear to be contradictory in 
nature.  The Board also notes that the August 2009 VA 
examiner did not address the numerous findings of PTSD made 
in various treatment records, both VA and private, 
throughout the course of the appeal.

The Board has also considered the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has 
concluded that it is applicable here.  In Clemons, the 
Veteran specifically requested service connection for PTSD; 
the Board narrowly construed the claim and denied service 
connection for PTSD based on the absence of a current 
diagnosis, but the medical record also included diagnoses of 
an anxiety disorder and a schizoid disorder. The Court, in 
vacating the Board's decision, pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  In this case, while the 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the 
Veteran has also been diagnosed with other psychiatric 
disorders, including a depressive disorder in October 1995 
and August 2009 , and depression in September 1997.  Under 
Clemons, these other diagnoses are to be considered as part 
of the underlying claim.  To date, however, the RO has not 
adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  The RO has also not 
provided adequate notification addressing what is needed for 
a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing 
PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), differ from the provisions addressing 
other service connection claims.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Corrective notification action, as well as 
further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 
19.9.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran of 
the information and evidence necessary 
to substantiate the claims, in terms of 
38 C.F.R. §§ 3.303, 3.307, and 3.309, 
and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

2.  If available, return the claims 
folder to the examiner who performed the 
August 2009 VA examination.  After a 
review of the entire claims folder, the 
examiner is requested to render the 
following opinions: For each psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of 
active service.  

As it relates to the claim of service 
connection for PTSD, if the examiner 
continues in his belief that the Veteran 
does not currently have a diagnosis of 
PTSD, he is to provide a detailed 
explanation as to why the Veteran does 
not currently meet the criteria 
necessary for PTSD.  He is also to 
provide an explanation as to what PTSD 
symptoms, if any, the Veteran currently 
has.  The examiner is also requested to 
address the numerous findings of PTSD in 
VA and private treatment records, 
including VA hospitalization records, 
when providing a detailed explanation as 
to why a diagnosis of PTSD is not 
warranted.  

If the August 2009 examiner is not 
available, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric diagnoses.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file.

All tests and studies deemed necessary 
by the examiner should be performed.  A 
multi-axial diagnosis should be 
rendered.  For each psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of 
active service.  The examiner should 
additionally provide an opinion as to 
whether current PTSD, if diagnosed, is 
attributable to the verified stressor of 
incoming enemy fire.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  Then, the claim for service 
connection for a psychiatric disorder, 
to include PTSD, should be 
readjudicated.  If the determination 
remains unfavorable, a Supplemental 
Statement of the Case should be given to 
the Veteran and his representative.  
This Supplemental Statement of the Case 
must contain 38 C.F.R. §§ 3.303, 3.307, 
and 3.309.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

